Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on July 11, 2022, wherein claims 19-20 are currently pending for examination.  Claims 1-18 have been withdrawn pursuant to Applicant’s election of claims 19-20 in response to the Restriction/election requirement dated 05/09/2022 (see Applicant’s response dated 07/11/2022). 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining data (that was stored – and the data itself is abstract in nature (taste, venue, etc.,)), receiving more information/data through inputs, data analysis and manipulation to determine more data, and providing/displaying this determined data.  The claims use data analysis and manipulate to curate results for people (provide information/recommendations to people) so that people can make decisions (for example, restaurants).   These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data.
The limitations of viewing, through a graphical user interface associated with an application, a corpus of structured taste data that is stored in a memory of a processing device, wherein the structured taste data comprises a plurality of tastes and associations between the plurality of tastes and venue data, and wherein a taste is one or more elements that describe an entity and is used to provide context for the venue data; receiving input corresponding to a particular taste; and in response to the received input, displaying, through the graphical user interface, taste data for the particular taste retrieved from the corpus of structured taste data, wherein the taste data comprises metadata for the particular taste, associations between the particular taste and other taste data, and associations between the particular taste and the venue data (independent claim 19) and where the operations further comprising: receiving update the structured taste data, and displaying, through the graphical user interface, update to the structure taste data in response to the received update (dependent claim 20), under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “processors,” “devices,” “systems,” “graphical user interface (GUI)” “storage medium”, etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data to organize human activities.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  Accordingly, since Applicant's claims fall under organizing human activities grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“processors,” “devices,” “systems,” “graphical user interface (GUI)” “storage medium”, etc.,) which are recited at a high level of generality, i.e., as generic “processors,” “devices,” “systems,” “graphical user interface (GUI)” “storage medium”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “processors,” “devices,” “systems,” “graphical user interface (GUI)” “storage medium”, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization)) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization)) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution/extra-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014) at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0021-0025 [general-purpose/generic computers and computing components/devices/etc.,], 0074-0082 [general-purpose/generic computers and computing components/devices/etc.,]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al., (US 2014/0280226).
As per claim 19, Wilson discloses a computer-readable medium including executable instructions, that when executed on at least one processor, causing the processor to perform operations comprising: 
viewing, through a graphical user interface associated with an application, a corpus of structured taste data that is stored in a memory of a processing device, wherein the structured taste data comprises a plurality of tastes and associations between the plurality of tastes and venue data, and wherein a taste is one or more elements that describe an entity and is used to provide context for the venue data ([first note that “taste” is very broadly defined by the Applicant as “[a] taste is one or more elements that describe or can be associated with an entity (e.g. entity data)….taste data (e.g., data associated with a collection of tastes) may be used to provide additional information or a context for entity data”]; the current limitation is disclosed at, for example, ¶¶ 0106-0108 [“taste” data shown as in matrix of reviewer ratings…restaurants (venues)… matrix of attributes for the venues…attire…neighborhood values…hours of operation…etc.,]); 
receiving input corresponding to a particular taste (¶¶ 0109 [inputted user data about the user], 0074, 0101 [to provide recommendations…direct user input], 0295-0298 [recommendation processing…input area]); and 
in response to the received input, displaying, through the graphical user interface, taste data for the particular taste retrieved from the corpus of structured taste data, wherein the taste data comprises metadata for the particular taste, associations between the particular taste and other taste data, and associations between the particular taste and the venue data (¶¶ 0024 [user interface], 0047-0050 [see the associated figures which show the GUIs disclosing Applicant’s limitations], 0295-0299 [recommendation processing…improve decision making…(shows associations between “the particular taste and other taste data, and associations between the particular taste and the venue data”)], 0098-0099 [generate recommendations…identify venues…recommendation also based on user attributes…nodal link strength (data structures used to provide recommendations)], 0112-0116 [matrix of content-collaborative interrelationships…outputs of the recommendation engine based on a query for a recommendation for an American restaurant and a user affinity for Restaurant 7, which may be indicated by an aggregated user taste profile represented by a combined personality matrix…inputs…used, such as venue attributes and other preferred venues…the recommendation is a blending of the content-based link strength 901, collaborative link strength 903, and content-collaborative link strength 905…[e]ach link strength is assigned a distinct weighting factor 902, 904, 906…the matrix in FIG. 9 shows the cumulative link strengths 915-918 for restaurant links 3/7, 6/7, 9/7 and 12/7, respectively…outputs of the recommendation engine based on a query for a recommendation for an American restaurant and a user affinity for Restaurant 7, which may be indicated by an aggregated user taste profile represented by a combined personality matrix….inputs may be used, such as venue attributes and other preferred venues…recommendation is a blending of the content-based link strength 901, collaborative link strength 903, and content-collaborative link strength 905. Each link strength is assigned a distinct weighting factor 902, 904, 906, although in other embodiments the blending equation may be a second order or higher order equation rather than a first order sum of products…matrix in FIG. 9 shows the cumulative link strengths 915-918 for restaurant links 3/7, 6/7, 9/7 and 12/7], 0123-0124, 0127, 0179-0182).
As per claim 20, Wilson discloses the computer-readable storage medium according to claim 19, where the operations further comprising: receiving update the structured taste data, and displaying, through the graphical user interface, update to the structure taste data in response to the received update (¶¶ 0091-0092 [connections are updated…when a reviewer's ranking or grade is updated, the second order connection between two restaurants which are both liked by the reviewer may be updated or correspondingly modified as well…nodal structure with inter-node links of varying types provides a convenient way to update the structure as new pieces of information are added], 0096, 0163 [update the neural network topology and enhance future recommendations], 0179-0181, 0257 [update nodal links with respect to data items], 0024 [user interface], 0047-0050 [see the associated figures which show the GUIs disclosing Applicant’s limitations], 0295-0299 [recommendation processing…improve decision making…(shows associations between “the particular taste and other taste data, and associations between the particular taste and the venue data”)], 0098-0099 [generate recommendations…identify venues…recommendation also based on user attributes…nodal link strength (data structures used to provide recommendations)]).


Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  For example, some of the pertinent prior art is as follows:
Atzmon et al., (US 2013/0166649): Provides for generating a playlist, the method includes: receiving or detecting social network contextual information indicative of a sharing of a certain media entity between certain social network members; and updating, by a playlist generator, a playlist of media entities to be provided to an entertainment application user in response to the detecting of the social network contextual information. The entertainment application user is virtually linked to at least one of the certain social network members.
Goetz (US 9,374,411):  Illustrates recommending content for users. A user is associated with a user preferred character that is represented in a first network content. A library is referenced to identify a recommended character based at least upon the user preferred character, the recommended character being represented in a second network content, the library associating the preferred character to the recommended character according to a relationship score. A recommendation is sent for presentation of the second network content.
Ramer et al., (US 2012/0215623): Discusses targeting advertising content which includes the steps of: (a) receiving first and second requests for advertising associated with first and second users, wherein the users are identified; (b) retrieving data pertaining to the users from a data provider; (c) selecting respective advertising content from the first and second sponsors based at least on a determination of relevancy of each advertising content to the data provider's data, wherein the relevancy determination generates respective relevancy scores; (d) determining the advertising content of the first sponsor is more relevant to the first user and the advertising content of the second sponsor is more relevant to the second user based on the respective relevancy scores; and (e) transmitting the advertising content of the first sponsor to the first mobile communication facility for display and transmitting the advertising content of the second sponsor to the second mobile communication facility for display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683